     6:19-cv-03576-JFA-KFM       Date Filed 12/10/20     Entry Number 139       Page 1 of 6




                       IN THE UNITED STATES DISTRICT COURT
                           DISTRICT OF SOUTH CAROLINA

Tyrone G. Wade,                                      C/A No. 6:19-cv-3576-JFA-KFM

                                 Plaintiff,

vs.
                                                                  ORDER
    Cheryl Werre , April Collins, D. Franke,
                 1

    Ms. Brezzle, Ms. Olds, June Smith,
    Warden M. Stephen,

                                Defendants.


         I.     INTRODUCTION

         Plaintiff Tyrone G. Wade, (“Plaintiff”) a self-represented state prisoner, brings this

action pursuant to 42 U.S.C. § 1983 alleging violations of his constitutional rights. In

accordance with 28 U.S.C. § 636(b) and Local Civil Rule 73.02(B)(2) (D.S.C.), the case

was referred to the Magistrate Judge for pretrial proceedings.

         On March 9, 2020, Plaintiff’s second amended complaint was entered on the docket.

(ECF No. 25). Thereafter, defendant Nurse April Collins filed a motion to dismiss pursuant

to Federal Rule of Civil Procedure 12(b)(6). (ECF No. 62). After reviewing the motion and

response thereto, the Magistrate Judge assigned to this action 2 prepared a thorough Report

and Recommendation (“Report”). (ECF No. 118). Within the Report, the Magistrate Judge


1
  The record shows that the defendant’s name is Cheryl Werre, rather than Cheryl Luerre. (ECF
No. 75).
2
  The Magistrate Judge’s review is made in accordance with 28 U.S.C. § 636(b)(1)(B) and Local
  Civil Rule 73.02(B)(2)(d) (D.S.C.). The Magistrate Judge makes only a recommendation to this
  Court. The recommendation has no presumptive weight, and the responsibility to make a final
  determination remains with the Court. Mathews v. Weber, 423 U.S. 261 (1976).
  6:19-cv-03576-JFA-KFM         Date Filed 12/10/20     Entry Number 139      Page 2 of 6




opines that Nurse Collins’ motion to dismiss should be denied. The Report sets forth, in

detail, the relevant facts and standards of law on this matter, and this Court incorporates

those facts and standards without a recitation.

       The parties were advised of their right to object to the Report, which was entered on

the docket on November 13, 2020. Id. Nurse Collins filed objections on November 25,

2020. (ECF No. 129). Thus, this matter is ripe for review.

       II.    LEGAL STANDARD

       The court is charged with making a de novo determination of those portions of the

Report to which specific objections are made, and the court may accept, reject, or modify,

in whole or in part, the recommendation of the Magistrate Judge, or recommit the matter

to the Magistrate Judge with instructions. See 28 U.S.C. § 636(b)(1). However, a district

court is only required to conduct a de novo review of the specific portions of the Magistrate

Judge’s Report to which an objection is made. See 28 U.S.C. § 636(b); Fed. R. Civ. P.

72(b); Carniewski v. W. Virginia Bd. of Prob. & Parole, 974 F.2d 1330 (4th Cir. 1992). In

the absence of specific objections to portions of the Report of the Magistrate, this court is

not required to give an explanation for adopting the recommendation. See Camby v. Davis,

718 F.2d 198, 199 (4th Cir. 1983). Thus, the court must only review those portions of the

Report to which Petitioner has made a specific written objection. Diamond v. Colonial Life

& Acc. Ins. Co., 416 F.3d 310, 316 (4th Cir. 2005).

       “An objection is specific if it ‘enables the district judge to focus attention on those

issues—factual and legal—that are at the heart of the parties’ dispute.’” Dunlap v. TM

Trucking of the Carolinas, LLC, No. 0:15-cv-04009-JMC, 2017 WL 6345402, at *5 n.6

                                              2
  6:19-cv-03576-JFA-KFM         Date Filed 12/10/20    Entry Number 139       Page 3 of 6




(D.S.C. Dec. 12, 2017) (citing One Parcel of Real Prop. Known as 2121 E. 30th St., 73

F.3d 1057, 1059 (10th Cir. 1996)). A specific objection to the Magistrate Judge’s Report

thus requires more than a reassertion of arguments from the complaint or a mere citation

to legal authorities. See Workman v. Perry, No. 6:17-cv-00765-RBH, 2017 WL 4791150,

at *1 (D.S.C. Oct. 23, 2017). A specific objection must “direct the court to a specific error

in the magistrate’s proposed findings and recommendations.” Orpiano v. Johnson, 687

F.2d 44, 47 (4th Cir. 1982).

       “Generally stated, nonspecific objections have the same effect as would a failure to

object.” Staley v. Norton, No. 9:07-0288-PMD, 2007 WL 821181, at *1 (D.S.C. Mar. 2,

2007) (citing Howard v. Sec’y of Health and Human Servs., 932 F.2d 505, 509 (6th Cir.

1991)). The court reviews portions “not objected to—including those portions to which

only ‘general and conclusory’ objections have been made—for clear error.” Id. (emphasis

added) (citing Diamond, 416 F.3d at 315; Camby, 718 F.2d at 200; Orpiano, 687 F.2d at

47).

       The legal standard employed in a motion to dismiss for failure to state a claim is

well-settled and correctly stated within the Report. Accordingly, that standard is

incorporated herein without a recitation.

       III.   DISCUSSION

       As stated above, the relevant facts and standards of law on this matter are

incorporated from the Report. Because Plaintiff is proceeding pro se, the Court is charged

with liberally construing the pleadings to allow Plaintiff to fully develop potentially

meritorious cases. See Cruz v. Beto, 405 U.S. 319 (1972); Haines v. Kerner, 404 U.S. 519

                                             3
  6:19-cv-03576-JFA-KFM         Date Filed 12/10/20    Entry Number 139       Page 4 of 6




(1972). The requirement of liberal construction does not mean that the Court can ignore a

clear failure in the pleading to allege facts which set forth a claim cognizable in a federal

district court. See Weller v. Dep’t of Soc. Servs., 901 F.2d 387, 391 (4th Cir. 1990).

       Within the Report, the Magistrate Judge concluded that Nurse Collins’ motion to

dismiss should be denied because Plaintiff’s Second Amended Complaint sufficiently

alleges a claim for deliberate indifference to a serious medical need.

       Within the Report, the Magistrate Judge specifically found that Plaintiff sufficiently

alleged a serious medical need that was patently obvious because Plaintiff avers that his

hand was “split-open”. This injury ultimately required staples and later became infected.

The Magistrate Judge also indicated that Nurse Collins showed deliberate indifference

because she was informed of the injury and Plaintiff indicated he was in much pain and

needed medical attention. However, Plaintiff avers that Nurse Collins handled Plaintiff’s

hand in a rough manner, got upset, and then left the housing unit leaving Plaintiff’s wound

uncovered. Accordingly, The Magistrate Judge concluded that Plaintiff stated a plausible

claim for deliberate indifference sufficient to withstand a motion to dismiss.

       Nurse Collins objects to the conclusions by stating that Plaintiff’s complaint

amounts to a mere disagreement with the offered treatment and constitutes a claim for

medical negligence at most. (ECF No. 129). Additionally, Nurse Collins avers that Plaintiff

failed to allege any harm resulting from her actions or inactions. Id.

       Within her objections, Nurse Collins acknowledges that deliberate indifference can

be shown by prison officials intentionally denying medical care. However, she avers that

she left Plaintiff’s wound uncovered acting within her own professional opinion. Although

                                              4
  6:19-cv-03576-JFA-KFM         Date Filed 12/10/20    Entry Number 139       Page 5 of 6




Nurse Collins’ contentions may serve as a basis for a meritorious defense at a later stage

in litigation, within a motion to dismiss, the court is only concerned with the allegations

within the operative complaint and whether they suffice to state a claim when taken as true

and construed liberally. Here, Plaintiff has met this low threshold. The Second Amended

Complaint plainly avers that Plaintiff’s hand was “split wide open” and Nurse Collins

handled the same hand but left without providing medical care. When taken as true, these

allegations suffice to show that Nurse Collins had actual knowledge of Plaintiff’s serious

injury and intentionally chose not to render any medical services. Thus, Nurse Collins’

objection on this point is overruled.

       Additionally, Nurse Collins argues that Plaintiff failed to allege any damage

resulting from her deliberate indifference. However, a review of the Second Amended

Complaint indicates that Plaintiff alleged that he was in great pain and yet Nurse Collins

handled his hand roughly resulting in increased complaints from Plaintiff. This same

wound later received several staples and became infected. Although Nurse Collins argues

that the later infection was caused by the action of other nurses, Plaintiff’s allegations of

increased pain and rough handling suffice to allege damages resulting from deliberate

indifference. Accordingly, Nurse Collins’ objections on this point are overruled as well.

       Although the undersigned expresses no opinion on whether Plaintiff will ultimately

be able to substantiate the allegations within his complaint, at this point, the allegations

within his complaint, when construed liberally and in a light most favorable to Plaintiff,

provide enough facts to state a claim to relief that is plausible on its face. See Robinson

American Honda Motor Co., Inc., 551 F.3d 218, 222 (4th Cir. 2009).

                                             5
  6:19-cv-03576-JFA-KFM        Date Filed 12/10/20    Entry Number 139      Page 6 of 6




       IV.    CONCLUSION

       After carefully reviewing the applicable laws, the record in this case, the Report,

and the objections thereto, this Court finds the Magistrate Judge’s recommendation fairly

and accurately summarizes the facts and applies the correct principles of law. Accordingly,

this Court adopts the Magistrate Judge’s Report and Recommendation and incorporates

herein by reference. (ECF No. 118). Consequently, Nurse Collins’ motion to dismiss (ECF

No. 62) is denied.

       Further, this action is recommitted back to the Magistrate Judge for further

proceedings on the remaining claims.

IT IS SO ORDERED.



December 10, 2020                                       Joseph F. Anderson, Jr.
Columbia, South Carolina                                United States District Judge




                                            6
